                         UNITED STATES DISTRICT CO URT
                        SOUTHERN DISTRICT O F FLORIDA

                        CASE NO . 18-60337-CR-M ARTINEZ

UNITED STATES O F AM ERICA ,

VS.

A LVARO VALDEZ,

                    Defendant.
                                        /


                                 DETENTIO N ORDER

      THIS MATTER cam e before the Courtupon the Governm ent's m otionto detainthe

defendant,Alvaro Valdez,priorto trialand untilthe conclusion thereof. Having received

evidence and heard argum entofcounsel,the Coud hereby G RANTS the motion and

enters its written findings offactand statem entofreasons forthe detention in accordance

withthe provisionsof18 U.S.C.â 3142(i).
A.    INTRO DUCTIO N

      O n Decem ber 17, 2018, the Coud held a hearing to determ ine w hether any

condi
    tion orcom bination ofconditions ofrelease willreasonably assure the appearance

ofthe defendantas required and the safety ofany person and the com m unity, 18 U.S.C.

j3142(f).Based uponthe Indictmentofthe GrandJury,see United Statesv.Hudado,779
F.2d 1467,1479 (11th Cir.1985),the Coud finds probable cause thatthe defendant,
Alvaro Valdez,comm itted offenses underchapter77 (ofTitle 18)forwhich a maximum
term ofim prisonm entof20 years ormore is prescribed and offenses involving a m inor

victim under18 U.S.C,jj 2251. 18 U.S.C.j 3142(e)(3)(E),This finding givesrise to a
rebuttable presum ption that no condition or com bination of conditions of release will
reasonably assure the appearance ofthe defendant as required and the safety ofthe

community.IJ=.Assuming,arguendo,thatthe defendanthascome forwardwithsufficient
evidence to rebutthe statutory presum ption,the presum ption ''rem ains in the case as an

evidentiaryfinding mili
                      tating againstrelease,to be weighled)along with otherevidence.'
United Statesv.Quartermaine,913 F.2d 910,916 (11thCir.1990).
                                                           ,United Statesv.Kinq,
849 F.2d485,488(11thCir.1988).Throughoutthisproceeding,the burdenofpersuasion
is upon the Governm ent to establish by a preponderance of the evidence that the

defendantposes a risk offlightand/orby clearand convincing evidence thathe poses a

dangerto the communi
                   ty. Id.at489.
                               ,18 U.S.C.j 3142(9. In determining whetherthe
Governm enthas metitsburden bythe requisite standard ofproof,thisCoud m usttake into

accountthe factorsenumerated in 18 U.S.C.j 3142(g).
B.    FINDING S OF FACT
      1.     The defendantis charged with the follow ing offenses:conspiracy to com m it

sextrafficking ofchildren,inviolationof18 U.S.C.j 1594(c)'
                                                         ,sextrafficking ofchildren,in
violation of18 U.S.C.j 1591(a)(1),(b)(2),and (c),and (2 counts o9 production ofchild
pornography,in violation of18 U.S.C.j 2251(a)and (e). Therefore,the defendantis
charged with offenses that involve a m inorvictim and thatare,by statutory definition,

''crimels)ofviolence.'l 18 U.S.C.j 3142(g)(1).
             The Coud received credible evidence that the defendant com m itted the

offenses with which he has been charged. More specifically,the case agentadopted the


        Asfelonyoffensesthathave been codified within chapters 77 and 110 (ofTitle
18),sections 1591,1594 and 2251 are defined by statute as ''crimels)ofviolence.'' 18
U.S.C.j 3156(a)(4)(C).
                                           2
FactualProffer(DE 13)filed bythe Governmentashisdirectexam inationtestimony.The
contentof that FactualProffer was not im peached,contradicted,or rebutted, and the

undersigned accepts the facts setfodh in thatProfferas true forpurposes ofthis bond

determ ination. According to the Proffer:

      1.     On February 10,2018,BSO deputiesrespondedto a callatBudgetel
      Inn Iocated in Pom pano Beach,Florida.Atthe room the officers metM inor
      A,a 15yearoldjuvenilewhoadvisedthatshe had beenstaying inthe room
      (with)(MARIA)GONZALEZ,foroneweek.MinorA statedthatGONZALEZ,
      who has know n M inorA since M inorA was a baby,had introduced herto
      prosti
           tution'
                 !specifically,the previous nightG ONZALEZ had supplied M inor
      A with marljuana and had compelled herto have sexualintercourse with
      three differentmales in exchange formoney.

      2.    Officers observed that the hotel room was ridden with used
      contraceptives and contraceptive wrappers. GO NZALEZ adm itted thatshe
      had sexualintercourse in exchange form oney. Surveillance ofthe exterior
      ofthe hotelroom revealed thatten ormore males visited the room in (a)
      shod period of tim e. Fudherm ore, GO NZALEZ was observed, in the
      surveillance cam eras,engaging in sexualactivity with m ultiple m ales in the
      presence ofM inorA.

      3.     Atthattim e,G ONZALEZ was taken into custody on state charges.
      G ONZALEZ'S iphone was observed to have m ultiple textm essages from
      differentnum bers inquiring whetherGO NZALEZ was available. The nature
      ofthe messages ishighly indicative thatthey were from m ales attem pting to
      arrange a tim e to engage in sexualintercourse in exchange for money.
      Additionally,G ONZALEZ had severalm issed calls and textm essages from
      a person named 'KIKI,'who was Iateridentified as (JOAQUINJZAPATA.
      ZAPATA w ho wasGO NZALEZ'S stepbrother,wasasking via the m essages
      whether(;she wasdone,,and whethershe wentto AM SCO y which is a store
                                                              ,
      thatprovides financialservices such as check cashing and cash advances.

      4.      Records held by BudgetelInn revealthatZAPATA had rented room
      121 from February 3,2018 through February 8,2018 and room 111 from
      February 9,2018 through February 10,2018,providing his Florida driver's
      Iicense as proofofidentification. During hertim e atthe Budgetel,M inorA
      saw ZAPATA atIeastonce a day. Officers IaterIearned thatZAPATA was
      also responsible for obtaining the crypto currency to pay for the
      Backpage.com advedisem ents.Post-M iranda,ZAPATA advisedthathe had
      known Go NzAt-Ezforten years,and thatshe had ''directm essaged''him via
      his Instagram in January 2018 seeking help with the operation.

                                            3
      5.    O n February 28,2018,M inorA's m otheradvised Iaw enforcem ent
      thatshe had viewed a video ofM inorA perform ing oralsex on a black m ale
      (Iateridentifiedas(ALVARO)VALDEZ)whileGONZALEZwaSdancinginthe
      background. VALDEZ posted the video on Instagram .

      6.    O n April26,2018,Iaw enforcementexecuted a state arrestwarrant
      for VALDEZ, w ho was found to be in possession of an iphone.
      Post-M iranda:VALDEZ advised thathis iphone was used to take the video
      of him receivlng oralsex from M inorA. VALDEZ stated that the video
      rem ained on his phone. He stated that he believed G ONZALEZ had
      'ddirect-messaged''him via lnstagram to arrange the encounterwith M INO R
      A.

      7.     O nApril27,Iaw enforcementobtained asearchwarrantforvALDEz's
      iphone. Upon reviewing the digitalcontents ofVALDEZ'S iphone,officers
      observed videos depicting M inor A perform ing oral sex on VALDEZ.
      Additionally,Iaw enforcem entalso recovered videos ofM inorB2perform ing
      oralsex on VALDEZ. Fudherm ore,Iaw enforcem entretrieved m essages
      VALDEZsenlt)MinorBwhereinhethreatenedtoexposeherand release her
      pornographic videos ifshe didn'tmeetw ith him again.VA LDEZ did indeed
      posta video of M INO R B perform ing oralsex on him aftershe refused to
      m eetwith him .

FactualProffer!1!11-7 (DE 13).
      The Governm ent proffered that ifthe defendantwere convicted ofthe charged

offenses,he would face a mandatorym inim um sentence of10 years'im prisonm entas to
Count1and asto Count2,and hewould face a m andatorym inim um sentence oflsyears'

im prisonm entasto Count3and asto Count4.The defendant'sadvisory Guidelineswould

be 151to 188m onths'imprisonment. 18 U.S.C.j 3142(g)(2).
      3.    The pedinenthistory and characteristics ofthe defendantare significantto
this Coud's assessm entof his candidacy forbond. The defendantwas born in Fort

Lauderdale(Florida)22yearsagoandisali
                                    felong residentofthecom munity.Since2017,

          M inor B is a l7-year old fem ale who at one tim e had a consensualsexual
relationship with Valdez butwas notaware he videotaped theirencounters. She Iater
m ade clearto Valdezthatshe no Iongerwished to be involved with him .
                                         4
he has been residing ata rented condom inium in Plantation with his girlfriend and their

m inorchild. He has anotherchild from a priorrelationship w ho resides in CoralSprings.

The defendantadvised thathism other,hisstep-father,and som e ofhis siblingsalso reside

in the com m unity.

      The defendanttold PretrialServices thathe has been em ployed in a Iandscaping

business,earning approximately $400permonth.Hefudheradvised thathe workspad-
tim e as a nightclub prom oterand as a professionalpokerplayer. However,he denied

ow nership ofany assets.

      The PretrialServices Repod shows thatthe defendanthas been convicted ofpetit

theft/battery(2015)andhadadjudicationwithheldfortrespassingaconveyance(2018)and
driving while Iicense suspended (2018). In addition,in April2018,the defendantwas
charged in a com panion state case and released on pretrialsupervision, 18 U.S.C.

5 3142(g)(3)(A)and (B).
      4.     The Coud received evidence concerning the nature and seriousness ofthe

dangerto the com m unity thatwould be posed by the release ofthis defendant. The

defendantnotonly paid m oney to engage in sexualactivity with a ls-yearoId girl,buthe

also recorded thatactivityand exposed i
                                      tto aIIofhis socialmediafollowers. Fudherm ore,

he victim ized anotherm inor,a l7-yearoId girl,by posting videos ofherperform ing oralsex

on him heraftershe refused to meetwi
                                   th him again. 18 U.S.C.j 3142(g)(4).
      5.     The Coud declines to find thatno condition orcom bination ofconditions of

release willreasonably assure the defendant's appearance attrial. 18 U.S.C.j 3142(e).

      6.     The Coud specifically finds by clear and convincing evidence that no

condi
    tion orcom bination ofconditions ofrelease w illreasonably assure the safety ofany

                                           5
otherperson and the comm unity. 18 U.S.C.j 3142(e).
C.    STATEM ENT O F REASO NS FOR DETENTIO N

      1.     Based upon the above findings offact,this Coud cannotconclude thatthe

release ofthisdefendanton bond priortotrialwould presentan unreasonable riskofflight.

Al
 though the defendantdoesface a Iengthy prospective sentence,he is a lifelong resident

ofthe com m unity with extensive fam ilialand em otionalties. Fudherm ore,he has never

failed to appearin courtas directed.

             Based upon the above findings offact,this Coud concludes thatthe release

ofthis defendanton bond priorto trialwould presentan unreasonable dangerto persons

and to the com m uni
                   ty. The defendantnotonl
                                         y paid m oney to engage in sexuafactivity

with a ls-yearoId girl,buthe also recorded thatacti
                                                  vity and exposed itto aIIofhis social

media followers. Fudherm ore,he victim ized anotherm inor,a l7-yearoId girl,by posting
videosofherperform ing oralsexon him heraftershe refused to m eetwith him again.The

defendant'schoice ofm inorfem ales and his preference forposting his sexualactivity with

them online,therefore,is notan isolated instance ofmisjudgment.Fudhermore,he has
dem onstrated a willingness to postsuch videos as a m eans to coerce sexualactivity -

including sexualactivity with a m inor.Accordingly,this defendantconstitutes a dangerto

the com m unity.

D.    DISPO SITIO N
      Being fully advised,the coud hereby O RDERS thatthe defendant,Alvaro Valdez,

be detained priorto trialand untilthe conclusion thereof.

      The Coud fudherORDERS:

      1.     Thatthe defendantbe com m itted to the custody ofthe Attorney Generalfor

                                           6
confinem ent in a corrections facility separate,to the extentpracticable,from persons

awaiting orserving sentences orbeing held in custody pending appeal'
                                                                   ,

        2.   That the defendant be afforded reasonable oppodunity for private

consultation with counsel'
                         ,and

        3.   That,on orderofa coud ofthe United States oron requestofan attorneyfor

the Governm ent,the person in charge ofthe correctionsfacility in w hich the defendantis
confined deli
            ver the defendant to a United States m arshal for the purpose of an

appearance in connection with a coud proceeding.
        DONEANDORDEREDatFortLauderdal
                                    eFlorida this b,
                                                 ,
                                                   -!*hdayofDecember
2018.




                                        BA RRY S.       ZER
                                        UNITED STA      S MAG IS RATE JUDGE




Copies to:

Hon.Jose E.M adinez
United States DistrictJudge

AIlcounselofrecord

United States Marshal

United States PretrialServices
